86 F.3d 1152
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mark A. TURNER, Plaintiff-Appellant,v.Barbara A. SCOTT, Clerk of General Sessions Court, Defendant-Appellee.
No. 95-7870.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 16, 1996.Decided:  May 29, 1996.

D.S.C.
DISMISSED.
Appeal from the United States District Court for the District of South Carolina, at Columbia.   William B. Traxler, Jr., District Judge.  (CA-95-3006-3-21-BC)
Mark A. Turner, Appellant Pro Se.
Before RUSSELL, LUTTIG and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order adopting the magistrate judge's recommendation on alternate reasoning and dismissing without prejudice this complaint pursuant to 42 U.S.C. § 1983 (1988).   The order is not appealable because the defect on which the dismissal was based could be cured by amending the complaint.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993).   Accordingly, this court does not have jurisdiction over this appeal and it must be dismissed.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED